Exhibit 10.2

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (this “Agreement”) dated this 14th day of January, 2019,
by and among Hash Labs Inc., a Nevada corporation (the “Company”) and The
Vantage Group Ltd., a Delaware corporation (the “Holder”).

 

W I T N E S S E T H:

 

WHEREAS, the Holder is the holder of a convertible promissory note of the
Company, in the original principal amount of $518,225, dated on or about March
30, 2018 (the “Convertible Note”);

 

WHEREAS, the Company and the Holder desire to have the Holder exchange the
Convertible Note for a new promissory note of the Company as more particularly
set forth below;

 

WHEREFORE, the parties do hereby agree as follows:

 

1. Effective upon the execution of this Agreement, the Holder will exchange the
Convertible Note (including all outstanding principal and interest thereon,
equal to an aggregate of $17,780.25 as of the date hereof), for a new promissory
note of the Company in the principal amount of $17,780.25, in the form of
Exhibit A hereto (the “New Note”). Without limiting the generality of the
foregoing, effective upon the execution of this Agreement, the Convertible Note
(including all outstanding principal and interest thereon) will automatically be
deemed cancelled, and the Company shall issue the New Note to the Holder.

 

2. This Agreement constitutes the entire agreement and supersedes all other
prior and contemporaneous agreements and undertakings, both written and oral,
among the parties hereto with regard to the subject matter hereof.

 

3. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York. Holder and Company hereby irrevocably
submit to the exclusive jurisdiction of any federal or state court located
within the County of New York over any dispute relating to this Agreement and
Company and Holder each hereby irrevocably agree that all claims in respect of
such dispute or any suit, action or proceeding related thereto may be heard and
determined in such courts.

 

4. This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same Agreement. A signature delivered by facsimile shall
constitute an original.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

HASH LABS INC.       By: /s/ J. Mark Goode   Name:  J. Mark Goode   Title: Chief
Executive Officer         THE VANTAGE GROUP LTD.       By: /s/ Lyle Hauser  
Name: Lyle Hauser   Title: Chief Executive Officer  

 

 

 

 

Exhibit A

 

PROMISSORY NOTE

 

$17,780.25 January 14, 2019

 

FOR VALUE RECEIVED, Hash Labs Inc. a Nevada corporation (the “Company”) hereby
promises to pay to The Vantage Group Ltd. (“Holder”), in lawful money of the
United States of America, the principal sum of Seventeen Thousand Seven Hundred
Eighty Dollars and Twenty-Five Cents ($17,780.25), plus interest at a rate per
annum of 7%, on March 31, 2019.

 

The Company shall have the right to prepay, at any time and from time to time
without premium or penalty, the entire unpaid principal balance of this Note or
any portion thereof; provided there shall also be paid with such prepayment all
accrued interest on the unpaid principal balance.

 

This Note shall be governed by and construed in accordance with the internal
laws of the State of New York. Holder and Company hereby irrevocably submit to
the exclusive jurisdiction of any federal or state court located within the
County of New York over any dispute relating to this Note and Company and Holder
each hereby irrevocably agree that all claims in respect of such dispute or any
suit, action or proceeding related thereto may be heard and determined in such
courts.

 

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed as of
the day and year first above written.

 

  HASH LABS INC.       By:     Name:  J. Mark Goode   Title: Chief Executive
Officer

 



 

